Citation Nr: 1043049	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to the retroactive payment of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, for 
the appellant's pursuit of a program of education prior to August 
9, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1995.  The appellant is the Veteran's dependent child.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Processing Office (RPO) in 
Buffalo, New York.

The Veteran testified on behalf of the appellant at a Board 
hearing before the undersigned Veterans Law Judge in September 
2009.  A transcript of the hearing is associated with the claims 
folder and education file.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the Veteran, who is the 
appellant's father, was granted a permanent and total disability 
rating, effective May 16, 1997.  The Veteran submitted evidence 
to show the appellant as his dependent child in May 1998.  

2.  The appellant received Chapter 35 educational assistance 
benefits for the period from January 2001 to May 2001.  

3.  The appellant changed schools and began a four-year period of 
instruction in September 2001 that concluded in April 2005.  The 
new school was in Canada.

4.  The appellant's education program was not approved by VA 
until August 9, 2005. 


CONCLUSION OF LAW

Chapter 35 Dependents' Educational Assistance (DEA) benefits may 
not be paid for any program of education pursued by the appellant 
prior to August 9, 2004.  38 U.S.C.A. §§ 3501, 3513, 5113 (West 
2002 & Supp 2010); 38 C.F.R. §§ 21.1029, 21.3021, 21.3030, 
21.3130(d), (e), 21.4131(d), 21.4260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from October 1981 to April 
1995.  He was granted a 100 percent disability rating for 
service-connected diabetes mellitus with skin ulcers, peripheral 
neuropathy of the upper and lower extremities, osteomyelitis and 
acute renal failure by way of a rating decision dated in May 
1998.  Basic eligibility for Chapter 35 DEA benefits was also 
established at that time, effective from May 16, 1997.

The VA Regional Office (RO) wrote to the Veteran and notified him 
of the rating action in May 1998.  The notice advised the Veteran 
he was not being paid for any dependents and that he needed to 
submit evidence of any dependents he wanted to claim.  He was 
also advised that any dependents were eligible for DEA benefits 
but had to make a claim.

The Veteran submitted a VA Form 21-686c, Declaration of Status of 
Dependents, in May 1998.  He included the appellant as his 
daughter.  

In June 1998, the RO advised the Veteran that he was receiving an 
additional allowance for his spouse and children.

The appellant submitted her initial application for Chapter 35 
education benefits in June 2000.  She was taking courses at 
Palomar Community College (PCC).  The education file indicates 
she received benefits for the period from January 2001 to May 
2001.

The next item in the education file is a statement from the 
Veteran that was received on January 25, 2005.  He reported that 
the appellant had attended a course of education at a school from 
2001 to 2005.  The Veteran said that he/they had been forced to 
take out student loans to pay for the education but that he had 
subsequently learned that they were VA approved courses.  He 
sought reimbursement for the years his daughter attended classes 
and she was eligible for VA benefits.

The RO in Muskogee, Oklahoma, wrote to the appellant in February 
2005.  The letter noted receipt of the Veteran's statement and 
indicated that, due to privacy concerns, the appellant's 
information could not be released to the Veteran.  The RO's 
letter noted the gist of the Veteran's statement - the appellant 
had attended school since 2001 and would like to receive VA 
benefits to cover student loans.  The appellant was advised that 
she should ask the certifying official at the schools, or school, 
she had attended to submit a VA Form 22-1999, Enrollment 
Certification, for all periods of attendance.  The letter further 
advised that, generally, VA can only pay one year prior to the 
date that a claim for benefits is received.  Finally, the 
appellant was advised that she should also submit a VA Form 22-
5495, Dependent's Request for Change of Program or Place of 
Training.

The appellant submitted a VA Form 22-5495 that was received by VA 
on February 17, 2005.  The appellant reported that she had made a 
change in schools from PCC to Prairie Bible College in Alberta, 
Canada, in May 2001.  She indicated the reason for the change was 
that the degree she sought was not offered at the community 
college.  

Associated with the claims folder is a VA e-mail from an employee 
at the Buffalo RPO that notes the appellant had submitted a 
catalog from Prairie Bible College and inquired if the catalog 
had been received and appellant's program approved.

Also associated with the education file is a "folder note" that 
shows the appellant had called to check on her case.  She was 
advised to have a certification sent in by her school.  The note 
also recorded that the appellant said she contacted the Muskogee 
office when she first started the program and said she was told 
that VA did not pay benefits if attending a religious school.  
She then found out that VA would pay if the school was approved 
and that was why she submitted the school catalog.  The appellant 
said she wanted to be paid for the last four years of school and 
was advised that normally there is only a one-year retroactive 
payment.

A VA Form 22-1999C, Certificate of Affirmation of Enrollment 
Agreement - Correspondence Course, from Prairie Bible College was 
received on March 17, 2005.  The form indicated that the 
appellant signed an enrollment agreement for a Bachelor of Arts 
degree in religious education on September 11, 2001.  It appears 
the form was supposed to be signed by the appellant but was 
signed by a different individual.

The appellant submitted a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, dated March 
26, 2005.  The date stamp on the copy in the education file is 
illegible.  She reported her enrollment at Prairie from September 
10, 2001, to April 23, 2005.  She listed costs incurred for 
books, fees, and tuition.  

An unsigned VA Form 22-1999, Enrollment Certification, was 
received on August 15, 2005.  The appellant's credits were listed 
by semester for the period from September 5, 2001, to April 22, 
2005.

The Buffalo RPO issued a partial grant of benefits in December 
2005.  The decision noted that VA regulations prevented the RPO 
from paying for training received more than one year before 
receipt of the current claim for the program.  The decision said 
that the appellant's claim was received on February 17, 2005, and 
this was more than one year after her enrollment date of 
September 5, 2001.  Therefore, benefits would only be paid from 
February 17, 2004.  

A second VA Form 22-1999, Enrollment Certification, certifying 
attendance at Prairie Bible College for the same dates as the 
previous form was received on November 14, 2005.  The form was 
signed by the same individual that had signed the appellant's 
affirmation that was submitted in March 2005.

The appellant submitted her notice of disagreement (NOD) in May 
2006.  She acknowledged that VA had agreed to reimburse her for 
only one year of her education rather than the four years that 
she sought.  She said that, even before graduating from high 
school, the Veteran contacted VA and was told VA would pay for 
her attendance at a community college or any state school or 
university.  She had wanted to attend a particular school, Point 
Loma Nazarene University.  The school was considered a religious 
school.  The Veteran contacted VA and was told that VA would not 
pay for her attendance at a religious school.  The appellant then 
attended PCC and transferred to Prairie Bible College.  The 
appellant said that, because she was previously informed that VA 
would not pay for a private institution, she did not bother to 
check to see if VA would pay for her attendance at Prairie.  

The appellant detailed the debt she and her family incurred to 
pay for her attendance.  She said that, in her last semester, she 
found out that VA would have paid for schooling.  She then 
initiated her claim for benefits.  She said if she had known 
about her eligibility, she would not have incurred the debt and 
the VA benefits would help to pay her outstanding loans.

The appellant submitted a number of documents relating to her 
school loans as well as information from Prairie that detailed 
costs incurred and paid from 2001 to 2005.

The appellant's NOD was not acted on.  A letter from the 
appellant was received in September 2007 wherein she inquired 
about the status of her case.  

An inquiry from the appellant's congressional representative was 
received in June 2008.  She stated the facts of the case as she 
had in her NOD.  She acknowledged receiving a partial payment.  
Finally, the appellant said she had not heard anything further 
about her case.  

The RO in Buffalo provided a response to the congressional 
inquiry in July 2008.  The letter noted the appellant's 
attendance at PCC and her receipt of benefits for her attendance.  
The letter noted that VA received a request for a change in 
program on February 17, 2005.  The letter noted that the VA 
database showed that the school, Prairie Bible College, was an 
approved school, the particular program pursued by the appellant 
was not.  It was noted that VA regulations provide that education 
benefits may be paid for training at any VA approved school and 
for any VA approved program.  A foreign school may only request 
approval for a specific program when a claimant has enrolled in 
that program.  It was noted that a catalog from Prairie was 
received on February 25, 2005, with the appellant's request for 
approval of her program.  VA approved the request and approved 
the program on August 9, 2005.  

The letter noted that VA received an Enrollment Certification (VA 
Form 22-1999) from the school, with the appellant's dates of 
attendance, on August 15, 2005.  VA regulations prevent the 
paying for training taken more than one year before there is a 
claim for benefits.  Thus, it was noted that VA was only able to 
pay back to February 17, 2004, the one-year period prior to the 
receipt of her claim.  The response noted the appellant's 
statement regarding the information she and the Veteran were 
provided regarding payments for attendance at a private/religious 
school.  However, current law prohibited VA from paying any 
benefit more than one year prior to the claim.  

The RPO issued a statement of the case (SOC) to the appellant in 
July 2008.  The SOC noted the events as described above.  
However, the SOC also noted that VA had made an error in 
calculating the effective date for the one-year period for 
payment of benefits.  In that regard, the SOC noted that the 
appellant's program was not approved by VA until August 9, 2005.  
Accordingly, the one-year period for retroactive payment would be 
to August 9, 2004, as opposed to the previously established 
February 17, 2004.  

The Buffalo RPO wrote to the appellant in August 2008 to provide 
more information on the effective date.  The letter advised that 
it was VA error that had established the initial effective date 
of February 17, 2004, as opposed to the correct date of August 9, 
2004.  This change in dates had resulted in an overpayment in the 
amount of $1,390.  However, as it was directly due to VA error, 
the appellant was not made responsible for the overpayment.  

The appellant perfected her appeal in September 2008.  She 
submitted a multi-page statement with her appeal.  The appellant 
repeated her previous contentions of being informed that she 
could not receive benefits at a private/religious school.  Also, 
had she known that she could receive benefits, she would have 
applied sooner for her attendance at Prairie.  

The appellant requested a Board hearing with her substantive 
appeal in September 2008.  The appellant was unable to attend her 
scheduled hearing but her father, the Veteran, testified on her 
behalf in September 2009.  The Veteran's testimony was, in 
essence, the same as the several statements from the appellant.  
She initially attended PCC although she had wanted to go to 
Nazarene College.  Since the Veteran and appellant were told VA 
would not pay for her to attend that college, she went to PCC.  
The appellant later transferred to Prairie and only learned that 
the school was approved by VA when she was nearly done with her 
program.  The Veteran acknowledged that VA would only pay for the 
one year of training.  The family was forced to take out loans to 
pay for the appellant's education and the Veteran felt his 
daughter should have been paid for all of her time at Prairie.  
The Veteran believed it was the fault of VA for the appellant not 
applying at an earlier date such that she would have received 
benefits for her entire period of education from 2001 to 2005.

II.  Analysis

The appellant's eligibility for Chapter 35 benefits derives from 
her status as a child of a veteran who has a permanent and total 
disability rating.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
Supp. 2010); 38 C.F.R. § 21.3021(a)(1)(iii) (2010).  In a rating 
decision dated in May 1998, the RO granted the Veteran's 100 
percent disability rating and established basic eligibility for 
educational assistance benefits for his dependents, under Chapter 
35, Title 38, United States Code.  There is no question as to the 
appellant's basic eligibility for Chapter 35 benefits for the 
period from September 2001 to April 2005. 

The appellant was aware of how to receive DEA benefits by virtue 
of her original claim for benefits in 2000.  She was awarded 
benefits for the January 2001 to May 2001 period.  

In regard to the current claim, VA may not pay educational 
assistance for training in a foreign country unless the training 
is in the Philippines or is approved pursuant to the provisions 
of 38 C.F.R. § 21.4260 (2010).  38 C.F.R. § 21.3130(d) (2010).  
To achieve approval of postsecondary courses in foreign countries 
the following requirements apply:  The educational institution 
offering the course is an institution of higher learning; and, 
the course leads to a standard college degree or its equivalent.  
38 C.F.R. § 21.4260(a).

The initial award in this case was made retroactive to February 
17, 2004, as this date was one year prior to the receipt of the 
appellant's application of February 17, 2005.  However, as noted 
in the SOC, this date was incorrect as the appellant was 
attending a program in a foreign country that had not yet been 
approved as of February 2005.  The program was not approved until 
August 9, 2005.

Under 38 C.F.R. § 21.4131(d)(1), when an eligible child enters or 
reenters into training under Chapter 35 (including re-entrance 
following a change of program or educational institution), the 
commencing date will be determined as follows:  

. . . (i) If the award is the first award of 
educational assistance for the program of education 
the eligible person is pursuing, the commencing date 
will be the latest of: 
(A) The beginning date of eligibility as determined 
by 38 C.F.R. § 21.3041(a) or (b); 
(B) One year before the date of claim as determined 
by 38 C.F.R. § 21.1029(b); 
(C) The date the educational institution certifies 
under 38 C.F.R. § 21.4131(b) or (c); or
(D) The effective date of the approval of the 
course, or one year before the date VA receives the 
approval notice, whichever is later; or
(ii) If the award is the second or subsequent award 
of educational assistance for that program, the 
effective date of the award of education assistance 
is the later of -
(A) The date the educational institution certifies 
under paragraph (b) or (c) of this section; or
(B) The effective date of the approval of the 
course, or one year before the date VA receives the 
approval notice, whichever is later....

38 C.F.R. § 21.4131(d) (1).  

As noted, the appellant's claim was received on February 17, 
2005.  The course was not approved until August 9, 2005.  Thus, 
under the applicable regulation, the appellant was awarded 
benefits for the one year before the date VA received the 
approval notice.  This represented the proper date in this case.

The Board understands the appellant's belief that she was given 
incorrect information that precluded her from applying for VA 
approval at an earlier date.  However, the evidence is not 
disputed as to when the appellant first contacted VA in February 
2005.  

The evidence clearly demonstrates that the appellant provided no 
claim for her benefits prior to February 17, 2005.  The course of 
education was not approved prior to August 9, 2005.  There is no 
legal basis to allow for the payment of benefits more than one 
year earlier than the approval date.  The appellant cannot 
receive benefits for the period prior to August 9, 2004.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), provides that VA will notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  The VCAA also 
requires VA to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Regulations relating to notice and 
assistance, specific to education benefits, are found at 
38 C.F.R. §§ 21.1031, 21.1032 (2010).

No notice was provided to the appellant in this case.  However, 
because the record in this case shows that undisputed facts make 
the appellant ineligible for the retroactive payment of 
educational assistance benefits, the Board finds that VCAA notice 
would afford the appellant no process that would be helpful to 
her claim.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to the retroactive payment of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, for 
the appellant's pursuit of an educational program prior to August 
9, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


